Exhibit No. 10.2
As Amended December 8, 2008,
effective as of January 1, 2005
RETIREMENT BENEFIT EQUITY PLAN
OF
ARMSTRONG WORLD INDUSTRIES, INC.
This Retirement Benefit Equity Plan was originally established, pursuant to the
authority of the Board of Directors of Armstrong World Industries, Inc.,
effective January 1, 1976 to pay supplemental retirement benefits to certain
employees of the Company who have qualified or may qualify for benefits under
the Retirement Income Plan for Employees of Armstrong World Industries, Inc. The
Retirement Benefit Equity Plan was previously amended and restated as of
March 1, 2004.
The Retirement Benefit Equity Plan is hereby amended and restated as of
January 1, 2005 to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986 as amended and the guidance (including transitional
guidance) thereunder.
All benefits payable under this Plan shall be paid out of the general assets of
the Company, or from a trust, if any, established by the Company for the purpose
of paying benefits under the Plan, the assets of which shall remain subject to
the claims of judgment creditors of the Company in accordance with the
provisions of any such trust.
Article 1. Definitions

  1.01.   “Actuarial Equivalent Present Value” shall refer to the present value
of a Member’s supplemental benefits. With respect to any Member who is eligible
to retire or has retired under the Retirement Income Plan, such present value
shall be determined using the actuarial assumptions and factors reasonably
utilized under the Retirement Income Plan as of the date of determination
applied to a single life annuity payable immediately. With respect to any Member
who is not eligible to retire or has not retired under the Retirement Income
Plan, such present value shall be determined using the actuarial assumptions and
factors reasonably utilized under the Retirement Income Plan as of the date of
determination applied to an age 65 single life annuity. The determination of
Actuarial Equivalent Present Value shall reflect future assumed increases in the
limitations under Section 415 of the Internal Revenue Code, with such future
assumed increases being based on the interest rate that is used by the Committee
to determine the amount of any employment taxes that may be owed under Section
3121(v) of the Internal Revenue Code.     1.02.   “Board of Directors” shall
mean the Board of Directors of the Company.

 

 



--------------------------------------------------------------------------------



 



  1.03.   “Change in Control” shall mean the first to occur of any of the
following events: (i) a Change in Ownership of the Company, (ii) a Change in
Effective Control of the Company or (iii) a Change in the Ownership of a
Substantial Portion of the Assets of the Company.

  (a)   A “Change in Ownership” of the Company occurs on the date that any one
person, or more than one person acting as a group acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Company.

  (b)   A “Change in Effective Control” of the Company occurs on the date that
either:

  (i)   Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; or

  (ii)   a majority of members of the Company’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors prior
to the date of the appointment or election.

  (c)   A “Change in the Ownership of a Substantial Portion of the Assets of the
Company” occurs on the date that any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than
40 percent of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets. There
is no Change in Control event under this Section 1.03(c) when there is a
transfer to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer.

The determination of whether a Change in Control event has occurred will be made
in accordance with the requirements of Code Section 409A and the guidance issued
thereunder. The foregoing definition of Change in Control shall exclude the
occurrence of the date(s) on which (i) the Chapter 11 Plan of Reorganization of
the Company shall become effective and (ii) the creation by the Company of the
Asbestos Personal Injury Trust.

  1.04.   “Committee” shall mean the Retirement Committee as provided for in
Article 4.

  1.05.   “Company” shall mean Armstrong World Industries, Inc. or any successor
by merger, purchase or otherwise, with respect to its employees. The term
Company shall also mean any other company participating in the Retirement Income
Plan with respect to its employees if such Company adopts this Plan.

 

2



--------------------------------------------------------------------------------



 



  1.06.   “Compensation” shall mean a Member’s “compensation” as determined
under the Retirement Income Plan without regard to limitations under
Section 401(a)(17) of the Internal Revenue Code, plus amounts deferred by the
Member under the Armstrong Deferred Compensation Plan, if any, and amounts
contributed by the Company to the Bonus Replacement Retirement Plan of Armstrong
World Industries, Inc. (the “Bonus Replacement Retirement Plan”) on behalf of
the Member in the year in which such contribution is made.

  1.07.   “Effective Date” shall mean January 1, 1976.

  1.08.   “Member” shall mean any person included in the membership of the Plan
as provided in Article 2.

  1.09.   “Plan” shall mean the Retirement Benefit Equity Plan of Armstrong
World Industries, Inc. as described herein or as hereafter amended.

  1.10.   “Specified Employee” shall mean, as determined pursuant to
Section 409A of the Internal Revenue Code and regulations thereunder, a key
employee (as defined in Section 416(i) of the Code without regard to paragraph 5
thereof) of the Company if any stock of the Company is publicly traded on an
established securities market or otherwise.

  1.11.   “Retirement Income Plan” shall mean the Retirement Income Plan for
Employees of Armstrong World Industries, Inc. as amended and restated as of
January 1, 2007 as may be amended from time to time.

Article 2. Membership

  2.01.   Every person who was a member of the Plan as in effect on December 31,
1999 shall remain a Member of the Plan on or after January 1, 2000.

  2.02.   Every other employee of the Company shall become a Member of the Plan
on the first day of the calendar year in which the Committee determines that:

  (a)   the employee’s benefit calculated under the Retirement Income Plan
exceeds the allowed benefit under Section 415 of the Internal Revenue Code,

  (b)   the employee’s compensation exceeds the maximum allowed under
Section 401(a)(17) of the Internal Revenue Code,

  (c)   the employee has compensation deferred under the terms of the Armstrong
Deferred Compensation Plan,

 

3



--------------------------------------------------------------------------------



 



  (d)   the employee is a key executive designated by the Board of Directors, or
its delegate, to receive credit for employment prior to his Company employment
for purposes of calculating his Retirement Income Plan benefit, as provided
under Section 3.01(a)(iii) of this Plan, or

  (e)   the employee has a contribution made on his behalf to the Bonus
Replacement Retirement Plan.

Effective January 1, 2008, every other employee of the Company shall become a
Member of the Plan on the first day of the calendar year following the calendar
year in which the Committee makes the determination described above.

  2.03.   Membership under the Plan shall terminate if a Member’s employment
with the Company terminates unless at that time the Member is entitled to
retirement income payments pursuant to the Retirement Income Plan or benefits
described in Section 3.04.

Article 3. Amount and Payment of Supplemental Benefits

  3.01.   The supplemental benefits under this Plan shall be payable by the
Company only with respect to a Member who has retired or otherwise terminated
his employment with the Company after becoming vested under the Retirement
Income Plan. Any such supplemental benefits shall be payable from the general
assets of the Company or from a trust, if any, established by the Company for
the purpose of paying benefits under the Plan, the assets of which shall remain
subject to the claims of judgment creditors of the Company in accordance with
the provisions of any such trust.

The amount of any supplemental benefits payable to a Member pursuant to this
Plan, expressed as a single life annuity payable as of the Member’s “normal
retirement date” (as that term is defined in the Retirement Income Plan) or in
the event the Member defers his retirement beyond his normal retirement date,
his “deferred retirement date” (as that term is defined in the Retirement Income
Plan), shall be equal to (a) minus (b) minus (c) minus (d), where:

  (a)   is the benefit calculated under the provisions of the Retirement Income
Plan, but:

  (i)   disregarding any reduction in the amount of benefits under the
Retirement Income Plan attributable to any provision therein incorporating
limitations imposed by Section 415 of the Internal Revenue Code or
Section 401(a)(17) of the Internal Revenue Code;

  (ii)   disregarding any reduction due to compensation deferred under the
Armstrong Deferred Compensation Plan;

  (iii)   including, for purposes of calculating Total Service under the
Retirement Income Plan, years of employment for a Member described in
Section 2.02(d) which precede his Company employment to the extent so designated
by the Board of Directors, or its delegate, at the time such individual is
designated as eligible for membership in the Plan; and

 

4



--------------------------------------------------------------------------------



 



  (iv)   including, for purposes of determining compensation, any amounts
contributed on the Member’s behalf to the Bonus Replacement Retirement Plan; and

  (v)   excluding any amount attributable to (1) an Extraordinary Event (as
defined in the Retirement Income Plan) and (2) all retirement enhancements
related to past and future service that may become payable due to a job loss
following a Change in Control (as defined in the Retirement Income Plan) under
the Retirement Income Plan.

  (b)   is the actual amount of benefits payable to or on account of the Member
as calculated under the Retirement Income Plan, excluding any amounts
attributable to (1) an Extraordinary Event (as defined in the Retirement Income
Plan) and (2) all retirement enhancements related to past and future service
that may become payable due to a job loss following a Change in Control (as
defined in the Retirement Income Plan) under the Retirement Income Plan;

  (c)   is the value of the benefit (excluding the portion of such benefit
attributable to employee contributions) which is payable, which has been paid or
which will become payable to a Member described in Section 2.02(d) from a
qualified defined benefit plan to the extent such plan takes into account the
period of employment described in Section 3.01(a)(iii). In the event the Member
has received, is receiving, or is scheduled to receive benefits from another
such plan in any form other than a single life annuity or at a time other than
when benefits commence under this Plan, the benefit to be taken into account
under this subsection (c) shall be determined by the Company based on actuarial
assumptions and factors reasonably utilized under the Retirement Income Plan as
of the date of determination; and

  (d)   is the actuarial equivalent value of any supplemental benefits
previously paid to the Member under this Plan, provided that the actuarial
equivalent value of any supplemental benefits paid as a single sum shall be
determined using the actuarial assumptions and factors reasonably utilized under
the Retirement Income Plan as of the date of determination.

Notwithstanding the preceding provisions of this Section 3.01, in the event a
retired or terminated Member’s benefit calculated under the Retirement Income
Plan is increased for any reason after the Member’s supplemental benefit
payments have commenced in an annuity form, the amount of any supplemental
benefits payable to or on account of such Member under this Plan shall be
reduced correspondingly on a prospective basis, and in the event such increase
is made retroactively resulting in the overpayments of any or all of the
Member’s supplemental benefits, future benefit payments under this Plan shall be
reduced to reflect such prior overpayments in any manner determined by the
Committee, in its discretion, and applied on a consistent basis to all similarly
situated Members, until an amount equal to the total overpayments in the
Member’s supplemental benefit payments are recovered.

 

5



--------------------------------------------------------------------------------



 



  3.02.   Subject to the following rules, an employee of the Company who becomes
a Member under this Plan in accordance with Section 2.02 shall elect in writing
the form and timing of payment of the supplemental benefits payable on behalf of
such Member under this Plan within the thirty (30) day period following the
Committee’s determination that such employee has become a Member.

  (a)   The Member may elect to have his supplemental benefits paid in the form
of any annuity that is offered under the Retirement Income Plan (other than a
level income life annuity or a level income joint and survivor annuity).
Effective January 1, 2005, a Member may initially elect to have his benefit paid
in the form of a “life annuity” and then, immediately prior to commencement of
payment, elect the specific form of actuarially equivalent life annuity among
those offered under the Retirement Income Plan.

  (b)   In no event shall the Member elect to have his supplemental benefits
commence or be paid earlier than the later of: (i) the Member’s attainment of
age 55, or (ii) the date the Member first becomes eligible to receive his
benefits under the Retirement Income Plan and in no event shall the Member elect
to have his supplemental benefits commence or be paid later than the Member’s
attainment of age 65 or, if later, his actual retirement from the Company.

In no event shall the Member elect to have his supplemental benefits commence to
be paid later than April 1 of the calendar year following the later of (x) the
calendar year in which the Member attains age 70 1/2, or (y) the calendar year
in which the Member terminates employment.

  (c)   In the event the Member fails to affirmatively elect the form and timing
of payment of his supplemental benefits hereunder, the Member shall be deemed to
have elected to have his supplemental benefits paid in the form and at the time
that his benefits are paid under the Retirement Income Plan. Effective
January 1, 2009, in the event the Member fails to affirmatively elect the form
and timing of payment of his supplemental benefits hereunder, the Member shall
be deemed to have elected to have his supplemental benefits paid in the form of
a life annuity and at the later of the Member’s attainment of age 55 or
termination of employment.

  (d)   Notwithstanding any other provision of the Plan to the contrary, in the
event the Member elects to receive a period certain annuity or joint and
survivor annuity and either the beneficiary designated by the Member dies prior
to the date the Member commences receiving his supplemental benefits or the
Member designates his spouse as his beneficiary and the Member is not legally
married to such spouse immediately preceding the date the Member commences
receiving his supplemental benefits, the Member’s election to receive such
period certain annuity or joint and survivor annuity shall automatically be
converted to an election to receive a single life annuity.

 

6



--------------------------------------------------------------------------------



 



  3.03.   Notwithstanding the provisions of Section 3.02, a Member who has not
commenced receiving payment of his supplemental benefits may request in writing
to the Committee to amend the commencement date of his supplemental benefits
elected by the Member under Section 3.02, in accordance with the following
rules:

  (a)   A Member who has not commenced receiving payment of his supplemental
benefits may request to amend the timing and/or form of payment of the
supplemental benefits (subject to the limitations of Section 3.02(a)) provided:
(i) the commencement date in the absence of such distribution election amendment
is not within twelve (12) months of the date of the amendment; (ii) his amended
commencement date is at least twelve (12) months (five (5) years for election
amendments made on or after January 1, 2009) after the date of the distribution
election amendment; (iii) for election amendments made on or after January 1,
2009, such election amendment will not take effect until twelve (12) months
after the date it is received by the Committee; and (iv) his amended
commencement date is otherwise in conformance with the provisions of
Section 3.02(b). Notwithstanding the foregoing: (i) during calendar year 2007, a
Member who has not yet commenced receiving payment of his supplemental benefits
may request in writing to the Committee to amend the timing and/or form of
payment (subject to the limitations of Section 3.02(a)) provided the amendment
shall only apply to amounts that would not otherwise be payable in 2007 and
shall not cause an amount to be paid in 2007 that would not otherwise be payable
in 2007; and (ii) during calendar year 2008, a Member who has not yet commenced
receiving payment of his supplemental benefits may request in writing to the
Committee to amend the timing and/or form of payment (subject to the limitations
of Section 3.02(a)) provided the amendment shall only apply to amounts that
would not otherwise be payable in 2008 and shall not cause an amount to be paid
in 2008 that would not otherwise be payable in 2008.

  3.04.   Notwithstanding the provisions of Section 3.01 and Section 3.02,
supplemental benefits shall be payable under this Plan to or on account of a
Member described in Section 2.02(d) who: (i) is involuntarily terminated after
completing one year of service but prior to becoming vested in the Retirement
Income Plan, and (ii) receives severance pay benefits under the Severance Pay
Plan for Salaried Employees of Armstrong World Industries, Inc. or any
individual severance agreement. The Member’s supplemental benefits will be
calculated using the guaranteed pension schedule for Salaried Employees of
Armstrong World Industries, Inc. under the Retirement Income Plan multiplied by
the total years of service credited for employment prior to his Company
employment, as determined in Section 2.02(d) and his years of Company employment
and shall be payable in the form of a single life annuity commencing as of the
later of the Member’s attainment of age 62 or the Member’s termination date.

 

7



--------------------------------------------------------------------------------



 



  3.05.   Effective for periods prior to January 1, 2005, if a Member is
restored to employment with the Company after having retired, any monthly
payments under the Plan shall be discontinued and, upon subsequent retirement or
termination of employment with the Company, the Member’s benefits under the Plan
shall be recomputed in accordance with Section 3.01 and shall again become
payable to such Member in accordance with the provisions of the Plan, including
his election under Section 3.02.

  3.06.   In the event the dollar amount of the maximum benefit under the
Retirement Income Plan pursuant to Section 415 of the Internal Revenue Code
increases because of adjustments in the cost of living, the supplemental
benefits of any Member payable under the Plan, whether or not in pay status,
shall be recalculated to take into account the higher maximum benefit payable
from the Retirement Income Plan. If payments have already commenced under the
Retirement Income Plan and this Plan, benefit amounts under both plans shall be
adjusted to reflect the higher maximum benefit, by increasing the amount paid
under the Retirement Income Plan and decreasing the amount paid under this Plan,
as soon as administratively possible after such a change. Notwithstanding the
above, if the Retirement Income Plan is terminated, no adjustments shall be made
to benefits payable under this Plan with respect to changes in the maximum
benefit after the date of such termination.

  3.07   In the event a Member dies after becoming vested under the Retirement
Income Plan but prior to the date his supplemental benefits under this Plan are
scheduled to commence or be paid, a spouse’s benefit shall be payable to the
Member’s surviving spouse. The spouse’s benefit shall be paid to the Member’s
surviving spouse in a life annuity, beginning as of the first day of the month
immediately following the date of the Member’s death or, if later, the date the
Member would have attained age 55 if he had lived, under which each payment
shall equal one-half (1/2) of the amount that would have been payable to the
Member under Section 3.01 if the Member had elected a single life annuity under
Section 3.02 with payments commencing as of the same date as the spouse’s
benefit.

  3.08.   Effective as of March 1, 2004, all rights and / or obligations of the
Company to honor single-sum withdrawal requests shall be terminated.

 

8



--------------------------------------------------------------------------------



 



  3.09.   Effective January 1, 2005, notwithstanding any provision of this Plan
to the contrary, if the Member is considered a Specified Employee at termination
of employment under such procedures as established by the Company in accordance
with Section 409A of the Internal Revenue Code, benefit distributions that are
made by reason of termination of employment may not commence earlier than six
(6) months after the date of such termination of employment. Therefore, in the
event this Section 3.09 is applicable to a Member, any distribution that would
otherwise be paid to the Member within the first six months following the
termination of employment shall be accumulated and paid to the Participant in a
lump sum (payable with interest determined based upon the short-term applicable
federal rate (AFR) for purposes of Section 1274(d) of the Internal Revenue Code
for the November preceding the calendar year of the termination of employment)
on the first day of the seventh month following the termination of employment.
All subsequent distributions shall be paid in the manner specified.

  3.10.   Notwithstanding any other provision of the Plan to the contrary, a
Member may request at any time to receive a lump sum distribution of a portion
of his supplemental benefit due to an “Unforeseeable Emergency” as follows:

  (a)   “Unforeseeable Emergency” shall mean any severe financial hardship to
the Member resulting from an illness or accident of the Member or his spouse or
dependent (as defined in Section 152 of the Internal Revenue Code, without
regard to Sections 152(b)(1), (b)(2) and (d)(1)(B) thereof), loss of the
Member’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Member.

  (b)   Any distribution pursuant to this provision is limited to the amount
necessary to meet the emergency, and any amounts necessary to pay any federal,
state, local or foreign income taxes or penalties reasonably anticipated to
result from such distribution.

  (c)   The circumstances that will constitute an Unforeseeable Emergency will
depend upon the facts of each case, but, in any case, payment may not be made to
the extent that such hardship is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise or (ii) by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship.

  (d)   If the Committee determines that a Participant has demonstrated an
Unforeseeable Emergency, the determination to make a distribution pursuant to
this Section 3.10 remains in the sole discretion of the Committee.

  (e)   Any distribution due to an Unforeseeable Emergency shall be made by
determining the Actuarial Equivalent Present Value of the Member’s supplemental
benefits and a lump sum distribution shall not be in excess of such Actuarial
Equivalent Present Value. In the event the distribution is less than the
Actuarial Equivalent Present Value, the Actuarial Equivalent Present value of
the Member’s supplemental benefits shall then be reduced in accordance with
Section 3.01(d).

 

9



--------------------------------------------------------------------------------



 



Article 4. Administration

  4.01.   The administration of the Plan and the responsibility for carrying out
its provisions are vested in a Retirement Committee which shall be composed of
the members of the Retirement Committee provided for under Article IX of the
Retirement Income Plan. The provisions of Article IX of the Retirement Income
Plan concerning powers of the Committee shall apply under this Plan. The
Retirement Committee shall have the full and exclusive discretion and authority
to interpret the Plan and to determine all benefits and to resolve all questions
arising from the administration, interpretation, and application of Plan
provisions, either by general rules or by particular decisions, including
determinations as to whether a claimant is eligible for benefits, the amount,
form and timing of benefits, and any other matter (including any question of
fact) raised by a claimant or identified by the Retirement Committee. All
decisions of the Committee shall be conclusive and binding upon all affected
persons. The expenses of the Committee shall be paid directly by the Company.

Article 5. General Provisions

  5.01.   The establishment of the Plan shall not be construed as conferring any
legal rights upon any person for a continuation of employment, nor shall it
interfere with the rights of the Company to discharge any employee and to treat
him without regard to the effect which such treatment might have upon him as a
Member of the Plan. No legal or beneficial interest in any of the Company’s
assets is intended to be conferred by the terms of the Plan.

  5.02.   In the event that the Committee shall find that a Member or other
person entitled to benefits hereunder is unable to care for his affairs because
of illness or accident, the Committee may direct that any benefit payment due
him, unless claim shall have been made therefor by a duly appointed legal
representative, be paid to his spouse, a child, a parent or other blood
relative, or to a person with whom he resides, and any such payment so made
shall be a complete discharge of the liabilities of the Company and the Plan
therefor.

  5.03.   The Company shall have the right to deduct from each payment to be
made under the Plan any required withholding taxes.

  5.04.   Subject to any applicable law, no benefit under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, any attempt so to do shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Member. In the event that the Committee
shall find that any Member or other person entitled to benefits hereunder has
become bankrupt or has made any such attempt with respect to any such benefit,
such benefit shall cease and terminate, and in that event the Board shall hold
or apply the same to or for the benefit of such Member or other person entitled
to benefits.

 

10



--------------------------------------------------------------------------------



 



  5.05.   (a)   In the event that a Member (i) is discharged for willful,
deliberate, or gross misconduct as determined by the Board of Directors or a
duly constituted committee thereof; or (ii) if following the Member’s
termination of employment with the Company and, within a period of three years
thereafter, the Member engages in any business or enters into any employment
which the Board of Directors or a duly constituted committee thereof determines
to be either directly or indirectly competitive with the business of the Company
or substantially injurious to the Company’s financial interest (the occurrence
of an event described in (i) or (ii) shall be referred to as “Injurious
Conduct”), all benefits which would otherwise be payable to him under the Plan
shall be forfeited. Further, the Board of Directors or a duly constituted
committee thereof, in its discretion, may require the Member who has engaged in
Injurious Conduct to return any amounts previously received by the Member,
provided the right to require repayment under this subsection (a) must be
exercised within ninety (90) days after the Board (or committee, as the case may
be) first learns of the Injurious Conduct, but in no event later than
twenty-four (24) months after the Member’s termination of employment with the
Company. A Member may request the Board of Directors or a duly constituted
committee thereof, in writing, to determine whether any proposed business or
employment activity would constitute Injurious Conduct. Such a request shall
fully describe the proposed activity and the Board’s (or the committee’s, as the
case may be) determination shall be limited to the specific activity so
described.         (b)   Notwithstanding the foregoing, benefits shall not cease
or be forfeited or be required to be repaid merely because the Member (1) owns
publicly traded shares of stock of a corporation which competes with the
Company, or (2)(a) acts as a consultant for, (b) has an investment in, or (c) is
a Board member of a business where after the Member notifies the Company in
writing in advance of his potential involvement under (2)(a), (b) or (c), the
Company’s Board of Directors or a duly constituted committee thereof determines
that the Member will not be in violation of the Company’s Conflicts of Interest
policy, or (3) becomes associated with a business which competes with the
Company within two years following a “Change in Control” and is eligible for
benefits under any individual severance agreement.

  5.06.   The Plan shall be constructed, regulated and administered under the
laws of the Commonwealth of Pennsylvania.

  5.07.   The masculine pronoun shall mean the feminine wherever appropriate.

 

11



--------------------------------------------------------------------------------



 



  5.08.   The Board of Directors may, through written resolutions adopted by the
Board of Directors, amend or discontinue the Retirement Benefit Equity Plan at
any time; provided, however, that if the Plan is amended to discontinue or
reduce the amount of supplemental benefit payments (except as may be required
pursuant to any plan arising from insolvency or bankruptcy proceedings) (a) any
Member who is being paid his supplemental benefits immediately prior to the
effective date of the amendment shall continue to be paid his supplemental
benefits in the amount and manner (as provided under Article 3 hereof) as they
were being paid at the time of such amendment, and (b) any Member who is not
being paid his supplemental benefits immediately prior to the effective date of
the amendment shall be entitled to receive (i) the supplemental benefits accrued
by such Member as of the effective date of the amendment, with such supplemental
benefits being paid at the time elected by the Member under Section 3.02, and
(ii) any legal fees and related expenses incurred by the Member in receiving
such supplemental benefits (as permitted under Section 5.09(e)) and interest
under Section 5.09(f) (to the extent applicable). Notwithstanding the preceding
sentence, any written employment agreement between the Executive Committee and
any Member described in clause (b) of the preceding sentence shall govern to the
extent such agreement either amends or discontinues the Member’s supplemental
benefits under the Plan, and Section 5.05 shall govern to the extent any Member
engages in Injurious Conduct as defined under that section.

  5.09.  (a)     Any person claiming a benefit, requesting an interpretation or
ruling under the Plan, or requesting information under the Plan shall present
the request in writing to the Committee which shall respond in writing as soon
as practicable.

  (b)   If the claim or request is denied, the written notice of denial shall
state:

  (i)   The reasons for denial, with specific reference to the Plan provisions
on which the denial is based.

  (ii)   A description of any additional material or information required and an
explanation of why it is necessary.

  (iii)   An explanation of the Plan’s claim review procedure.

  (c)   Any person whose claim or request is denied or who has not received a
response within thirty (30) days may request review by notice given in writing
to the Committee. The claim or request shall be reviewed by the Committee who
may, but shall not be required to, grant the claimant a hearing. On review, the
claimant may have representation, examine pertinent documents, and submit issues
and comments in writing.

 

12



--------------------------------------------------------------------------------



 



  (d)   The decision on review shall normally be made within sixty (60) days. If
an extension of time is required for a hearing or other special circumstances,
the claimant shall be notified and the time limit shall be one hundred twenty
(120) days. The decision shall be in writing and shall state the reasons and the
relevant Plan provisions. All decisions on review shall be final and bind all
parties concerned.

  (e)   In the event a Member’s claim for supplemental benefits under this Plan
is denied and the Member successfully appeals the denial of such claim under the
foregoing procedures, the Company shall pay or reimburse the legal fees and
expenses directly incurred by the Member in connection with his appeal subject
to a maximum payment or reimbursement of one-third of the Actuarial Equivalent
Present Value of the supplemental benefits to which the Member is entitled. For
purposes of the preceding sentence, actuarial equivalence shall be determined
using the actuarial assumptions and factors reasonably utilized under the
Retirement Income Plan as of the date of determination. Any such legal fees and
expenses shall be paid by the Company to, or on behalf of, the Member no later
than thirty (30) days following the Member’s written request for the payment of
such legal fees and expenses, provided the Member supplies the Committee with
evidence of the fees and expenses incurred by the Member that the Committee, in
its sole discretion, determines is sufficient.

  (f)   Further, in the event a Member’s claim for supplemental benefits under
this Plan is denied and the Member successfully appeals the denial of such claim
under the foregoing procedures, the Company shall pay to the Member interest on
the portion of the Member’s supplemental benefits that were not otherwise paid
when due because of the initial denial of the claim. For purposes of the
preceding sentence, interest shall accrue at an annual rate equal to the prime
rate as quoted in the Wall Street Journal as of the date the supplemental
benefits would otherwise have been paid if the claim had not initially been
denied, plus five percent (5%), and shall be adjusted as necessary to reflect
any partial payment or payments of the amounts owed to the Member.

 

13